           Case 16-65093-sms                      Doc 92          Filed 01/31/19 Entered 01/31/19 10:10:24                                 Desc Main
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH                Document     Page 1 of 7
Debtor 1                 3DXOD9DQ6LFNOH
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        1RUWKHUQ'LVWULFWRI*HRUJLD
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           1$
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR%DQN1$




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                                                                                                           
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                   1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                3DXOD9DQ6LFNOH                                                                           
     Case
      Debtor 116-65093-sms                    Doc 92 Last
                                                        Filed      01/31/19 EnteredCase
                _____BB_________________________________________________
                First Name       Middle Name             Name
                                                                                      01/31/19       10:10:24
                                                                                         number (LINQRZQ)             Desc Main
                                                                                                           ______________________
                                                     Document             Page 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

    
    ✔   I am the creditor.

       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/John Tamburo
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    01/31/2019
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Tamburo, John                                                              VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name           Middle Name      Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                  Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
          Case 16-65093-sms          Doc 92       Filed 01/31/19 Entered 01/31/19 10:10:24                    Desc Main
                     UNITED STATES BANKRUPTCY COURT
                                                  Document     Page 3 of 7

                                                       Northern District of Georgia


                                                   Chapter 13 No. 1665093
                                                   Judge: Sage M. Sigler

In re:
Paula Van Sickle
                                          Debtor s 

                                          CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before February 01, 2019 via filing with the US
Bankruptcy Court's CM ECF system and/or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid


Debtor:                             By U.S. Postal Service First Class Mail Postage Prepaid
                                    Paula Van Sickle
                                    4938 Montford Court

                                    Duluth GA 30096



                                    By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Debtor’s Attorney:                  By U.S. Postal Service First Class Mail Postage Prepaid
                                    R. Jeffrey Field
                                    Jeffrey Field & Associates
                                    342 North Clarendon Avenue

                                    Scottdale GA 30079


                                    By U.S. Postal Service First Class Mail Postage Prepaid
                                    N/A




Trustee:                            By U.S. Postal Service First Class Mail Postage Prepaid
                                    Mary Ida Townson
                                    Chapter 13 Trustee
                                    Suite 2200
                                    191 Peachtree Street, NE
                                    Atlanta GA 30303

                                                           /s/John Tamburo
                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                           VP Loan Documentation
                                                           Wells Fargo Bank, N.A.
                                                                               PERF
Case 16-65093-sms                    Doc 92            Filed 01/31/19 Entered 01/31/19 10:10:24                                                     Desc Main
                                                                    Page 4Escrow
                                                                           of 7 Review Statement
                                     Return Mail Operations
                                     PO Box 14547      Document           For informational purposes only
                                     Des Moines, IA 50306-4547
                                                                                              Statement Date:                                 January 10, 2019
                                                                                              Loan number:
                                                                                              Property address:
                                                                                                    4938 MONTFORD CT
                                                                                                    DULUTH GA 30096-4443


                                                                                              Customer Service
                                                                                                     Online                          Telephone
                                                                                                     wellsfargo.com                  1-800-340-0473
              PAULA S VANSICKLE
                                                                                                     Correspondence                  Hours of operation
              4938 MONTFORD CRT                                                                      PO Box 10335                    Mon - Fri 7 a.m. - 7 p.m. CT
              DULUTH GA 30096                                                                        Des Moines, IA 50306
                                                                                                     To learn more, go to:
                                                                                                     wellsfargo.com/escrow


                                                                                                       We accept telecommunications relay service calls



    PLEASE NOTE: If you are presently seeking relief (or have previously been granted
    relief) under the United States Bankruptcy Code, this statement is being sent to you
    for informational purposes only. The summaries below are based on the terms of the
    loan and are provided for informational purposes only.
    These amounts are governed by the terms of the loan unless otherwise reduced by an
    order of the bankruptcy court. Because the amounts billed for the escrow items can
    change over time, we review the escrow account at least once per year to ensure there
    will be enough money to make these payments. Once the review is complete, we send
    the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                 The escrow account has a shortage of
    Here's what we found:
         • Required Minimum Balance: The escrow account balance is projected to                               $744.28
            fall below the required minimum balance. This means there is a shortage.

         •   Payments: As of the March 1, 2019 payment, the contractual portion of the
             escrow payment increases.



      Part 1 - Mortgage payment

             Option 1                Pay the shortage amount over 60 months
                                      Previous payment through New payment beginning with
                                      02/01/2019 payment date   the 03/01/2019 payment
                                                                                                    Option 1: No action required
     Principal and/or interest                  $689.63                   $689.63

     Escrow payment                             $347.42                   $359.82               Starting March 1, 2019 the new contractual
     Total payment amount
                                                                                                payment amount will be $1,049.45
                                             $1,037.05                $1,049.45

             Option 2                Pay the shortage amount of $744.28
                                      Previous payment through New payment beginning with
                                      02/01/2019 payment date   the 03/01/2019 payment
                                                                                                    Option 2: Pay shortage in full
     Principal and/or interest                  $689.63                   $689.63

     Escrow payment                             $347.42                   $347.42               Starting March 1, 2019 the new contractual
     Total payment amount                                                                       payment amount will be $1,037.05
                                             $1,037.05                $1,037.05


                                                                                               Note: Since a bill pay or third-party payment service is
                                                                                               used, please remember to adjust the mortgage payment
                                                                                               amount. This applies to both options.




                                                          See Page 2 for additional details.


                                            Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                            States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                            Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                            payments, please contact your attorney or the Trustee’s office before directly sending any
                                            amounts relating to this escrow shortage

                                                                      If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                      and mail it along with a check for $744.28 to the address that appears on this coupon.
      PAULA S VANSICKLE
                                                                      This payment must be received no later than March 1, 2019.


                  Wells Fargo Home Mortgage
                  PO Box 105632
                  Atlanta, GA 30348-5632




             708                           0 10 02 00107253 00103705 00181681 00074428 9
                                                                                                                                                 Page 2 of 3
Case 16-65093-sms                    Doc 92
                                     Filed 01/31/19 Entered 01/31/19 Loan
                                                                     10:10:24
                                                                          Number:                                                               Desc Main
                                    Document
         Part 2 - Payment calculations
                                                  Page 5 of 7
    For the coming year, we expect the amount paid from escrow to be $4,169.03.

    How was the escrow payment calculated?
    To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
    escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
    determine the escrow amount.

    The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
    through the date of the analysis.



    Escrow comparison

                                                                                                                                           New monthly
                                       02/18 - 01/19     05/18 - 04/19        01/19 - 01/19   03/19 - 02/20
                                                                                                                          # of               escrow
                                         (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                         months              amount

    Property taxes                          $2,945.66         $2,945.66              $0.00       $2,945.66        ÷         12       =          $245.47
    Property insurance                       $1,223.37            $0.00              $0.00       $1,223.37        ÷         12       =          $101.95
    Total taxes and insurance               $4,169.03         $2,945.66              $0.00       $4,169.03        ÷         12       =          $347.42
    Escrow shortage                           $428.19             $0.00              $0.00        $744.28         ÷         60       =            $12.40**

    Total escrow                            $4,597.22         $2,945.66              $0.00       $4,913.31                                      $359.82


    **
     This amount is added to the payment if Option 1 on page 1 is selected.


    Projected escrow account activity over the next 12 months
    To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
    greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
    balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                      (Calculated in Part 3 - Escrow account projections
    Lowest projected escrow balance September, 2019                                  -$49.44          table)

    Minimum balance for the escrow account†                              -          $694.84           (Calculated as: $347.42 X 2 months)


    Escrow shortage                                                     =           -$744.28


    †
     The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
    account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
    contract to determine the cash reserve.
Case 16-65093-sms                  Doc 92              Filed 01/31/19 Entered 01/31/19 Loan
                                                                                       10:10:24
                                                                                            Number:
                                                                                                                                                     Desc
                                                                                                                                                     Page 3 of 3Main

                                                       Document     Page 6 of 7
      Part 3 - Escrow account projections
    Escrow account projections from March, 2019 to February, 2020
                                           What we
                  Payments to              expect to                                                             Projected escrow        Balance required
    Date            escrow                  pay out        Description                                               balance              in the account
    Feb 2019                                               Starting balance                                            $1,687.65                   $2,431.93
    Mar 2019           $347.42                   $0.00                                                                $2,035.07                    $2,779.35
    Apr 2019           $347.42                $1,223.37    USAA                                                        $1,159.12                   $1,903.40
    May 2019           $347.42                   $0.00                                                                 $1,506.54                   $2,250.82
    Jun 2019           $347.42                   $0.00                                                                 $1,853.96                   $2,598.24
    Jul 2019           $347.42                   $0.00                                                                 $2,201.38                   $2,945.66
    Aug 2019           $347.42                   $0.00                                                                $2,548.80                    $3,293.08
    Sep 2019           $347.42                $2,945.66    GWINNETT COUNTY(W)                                           -$49.44                    $694.84
    Oct 2019           $347.42                   $0.00                                                                  $297.98                    $1,042.26
    Nov 2019           $347.42                   $0.00                                                                  $645.40                    $1,389.68
    Dec 2019           $347.42                   $0.00                                                                  $992.82                    $1,737.10
    Jan 2020           $347.42                   $0.00                                                                $1,340.24                    $2,084.52
    Feb 2020           $347.42                   $0.00                                                                 $1,687.66                   $2,431.94

    Totals           $4,169.04                $4,169.03



      Part 4 - Escrow account history
    Escrow account activity from February, 2019 to February, 2019
                          Deposits to escrow                  Payments from escrow                                                 Escrow balance
       Date      Actual      Projected Difference         Actual   Projected Difference          Description           Actual         Projected Difference
    Feb 2019                                                                                  Starting Balance         $1,340.23       $2,084.51       -$744.28
    Feb 2019       $347.42       $347.42        $0.00       $0.00             $0.00   $0.00                            $1,687.65       $2,431.93       -$744.28
    (estimate)

    Totals         $347.42       $347.42        $0.00       $0.00             $0.00   $0.00




    Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2018 Wells Fargo Bank, N.A. All rights
    reserved. NMLSR ID 399801 4/18
Case 16-65093-sms   Doc 92   Filed 01/31/19 Entered 01/31/19 10:10:24   Desc Main
                             Document     Page 7 of 7
